166 Ga. App. 425 (1983)
304 S.E.2d 528
MOSES
v.
THE STATE.
65367.
Court of Appeals of Georgia.
Decided April 28, 1983.
Earl A. Davidson, J. Russell Mayer, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Russell J. Parker, Assistant District Attorneys, for appellee.
POPE, Judge.
Appellant John Wesley Moses was indicted and tried for aggravated assault and possession of a firearm by a convicted felon, found guilty of aggravated assault and sentenced to ten years in prison. He appeals from the denial of his motion for new trial.
1. The testimony of appellant, the victim and the victim's wife was undisputed that appellant entered the victim and his wife's bedroom and, after an argument, took their pistol and shot the victim. Appellant admitted the shooting to the investigating police officer but contended at trial that it was in self-defense. "On reviewing all of the evidence we find it sufficient to authorize a rational jury to find beyond a reasonable doubt that the defendant did not act in self-defense and that he was guilty of the offense." Malone v. State, 160 Ga. App. 883 (1) (288 SE2d 595) (1982). Accord, Martin v. State, 149 Ga. App. 705 (1) (256 SE2d 101) (1979).
2. Appellant also enumerates as error the overruling of his objection to testimony of the arresting officer, in response to queries concerning his investigation and whether appellant understood his Miranda rights, that appellant stated that he had been on the chain gang before and understood his rights. Appellant objected that this evidence placed his character in issue. The trial court correctly overruled this objection. Testimony of the arresting officer with reference to the legal investigation and circumstances surrounding the arrest is authorized as original evidence under OCGA § 24-3-2 (formerly Code Ann. § 38-302). Davis v. State, 242 Ga. 901 (6) (252 SE2d 443) (1979); Baker v. State, 161 Ga. App. 670 (288 SE2d 280) (1982).
Judgment affirmed. Quillian, P. J., and Sognier, J., concur.